UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7561


JOSEPH NOBREGA,

                  Petitioner - Appellant,

          v.

GEORGE M. HINKLE, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00381-LO-JFA)


Submitted:   January 15, 2015               Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Nobrega, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph Nobrega seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28   U.S.C.    § 2254   (2012)   petition,    and   dismissing       it    on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues   a    certificate    of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).     A    certificate   of    appealability     will    not       issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).          When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district      court’s   assessment    of    the   constitutional      claims      is

debatable     or   wrong.     Slack   v.    McDaniel,   529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Nobrega has not made the requisite showing.                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.



                                       2
            Additionally, we construe Nobrega’s notice of appeal

and   informal     brief    as    an   application      to    file    a     second      or

successive § 2254 petition.               United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003).              In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either: (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable      by     due    diligence,      that    would      be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional       error,      no   reasonable    factfinder        would

have found the petitioner guilty of the offense.                            28 U.S.C.

§ 2244(b)(2) (2012).         Nobrega’s claims do not satisfy either of

these    criteria.       Therefore,     we    deny    authorization         to   file    a

successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented    in    the     materials

before    this   court     and   argument     would    not    aid    the    decisional

process.



                                                                             DISMISSED




                                          3